


116 HRES 811 EH: Providing for consideration of the bill (H.R. 3621) to amend the Fair Credit Reporting Act to remove adverse information for certain defaulted or delinquent private education loan borrowers who demonstrate a history of loan repayment, and for other purposes, and providing for consideration of the Senate amendment to the bill (H.R. 550) to award a Congressional Gold Medal, collectively, to the United States Merchant Mariners of World War II, in recognition of their dedicated and vital service during World War II.
U.S. House of Representatives
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 811
In the House of Representatives, U. S.,

January 28, 2020

RESOLUTION
Providing for consideration of the bill (H.R. 3621) to amend the Fair Credit Reporting Act to remove adverse information for certain defaulted or delinquent private education loan borrowers who demonstrate a history of loan repayment, and for other purposes, and providing for consideration of the Senate amendment to the bill (H.R. 550) to award a Congressional Gold Medal, collectively, to the United States Merchant Mariners of World War II, in recognition of their dedicated and vital service during World War II.
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 3621) to amend the Fair Credit Reporting Act to remove adverse information for certain defaulted or delinquent private education loan borrowers who demonstrate a history of loan repayment, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and amendments specified in this section and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendment in the nature of a substitute recommended by the Committee on Financial Services now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–47, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. All points of order against provisions in the bill, as amended, are waived. No further amendment to the bill, as amended, shall be in order except those printed in part B of the report of the Committee on Rules. Each such further amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto to final passage without intervening motion except one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 550) to award a Congressional Gold Medal, collectively, to the United States Merchant Mariners of World War II, in recognition of their dedicated and vital service during World War II, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Foreign Affairs or his designee that the House concur in the Senate amendment with each of the two amendments specified in section 4 of this resolution. The Senate amendment and the motion shall be considered as read. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question except as specified in section 3 of this resolution. 
3. 
(a)The question of adoption of the motion shall be divided between the two House amendments specified in section 4 of this resolution. The two portions of the divided question shall be considered in the order specified by the Chair.  (b)Each portion of the divided question shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs. 
4.The amendments referred to in the second and third sections of this resolution are as follows: (a)An amendment consisting of the text of Rules Committee Print 116–48. 
(b)An amendment consisting of the text of Rules Committee Print 116–49.  5.If only one portion of the divided question is adopted, that portion shall be engrossed as an amendment in the nature of a substitute to the Senate amendment to H.R. 550. 

Cheryl L. Johnson,Clerk.
